EXHIBIT 99.1 NYSE MKT: MDW // TSX: MDW // MIDWAYGOLD.COM // 720.979.0900 NEVADA’S NEXT GOLD PRODUCER MARCH 2015 1 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Forward Looking Disclaimer 2 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Nevada’s Next Gold Producer Pregnant Pond Taken November 2014 Process Facilities Under Construction Ely, NV ~ 50 miles to the East Barren Pond 3 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * CEO Introduction William Zisch Royal Gold (5 yrs) VP Operations Newmont (12 yrs) VP Planning VP Africa/Central Asia Operations Assistant GM/Operations Management Minera Yanacocha, Peru Director Business Development and Planning Chief Mine Engineer, International Operations FMC Corporation/FMC Gold (16 yrs) Paradise Peak, Nevada Skill Point, Wyoming Ore at Surface – North Pan 4 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Midway Fundamentals Simple – Manageable - Financeable 3 KEY PROJECTS with UPSIDE POTENTIAL Pan – Production in March 2015 Gold Rock – In Permitting Spring Valley – Barrick Pursuing Pre-feasibility NEVADA’S LOCATION ADVANTAGE Infrastructure - Decreases Capital Requirements Infrastructure - Lowers Operating Costs Jurisdiction – Reduces Risk SIMPLE, EXECUTABLE PROJECTS Open pit Low strip ratio Heap leach Simple, low cost No mill 5 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Pan – Nevada’s Next Gold Producer Milestones to Pan Production PERMIT Completed ✔ Q4 – 2egan ✔ Q4 - 2✔ PRODUCE Q1 2xploration Potential MIDWAY ACHIEVEMENTS Completion of the federal permitting process in record time Run of Mine at South Pan Mining contractor has contributed to a smoother startup and reduced operational risk 6 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM Barren Pond & ADR Plant Looking North Lime Silo Carbon-in-Columns Train in ADR Plant Mine Power Substation Ready for Commissioning 7 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Poised for Gold Production MINING Achieved steady state in January Now exceeding budget of 55K tons per day 3.2M tons on leach pad 9.0M planned by EOY 2yanide introduced into system week of 3/2 Conditioned with freshwater since mid-February 2.2M tons now under irrigation All under leach at once with cyanide added Expect 6 days for breakthrough of cyanide solution FIRST GOLD POUR Expect 20 days from first cyanide to first gold pour Rapid gold production ramp-up expected as mining is already steady state Overview of South Pit Looking North Tons Stacked to Leach Pad 8 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Ramp Up at Pan Expected 2015 Gold Production Still on Track! 9 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Run of Mine at South Pan Cumulative Recovery in Days See September 17, 2013 press release for more information Recovery curve based on large column tests performed by Kappes-Cassidy & Associates on representative samples of blasted ore in the South Pit of the Pan project. Irrigation of Leach Pad 10 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Cost Structure at Pan Several Key Cost Components Locked In Consumables under contract Labor costs have been established Diesel hedge in place for 75% of consumption throughout loan life at $55/barrel Hedging Program – 80,500 ounces over a 23-month period commencing May 2015 Sustaining capital of $10M includes $8M for pad expansion to be completed in September Double leach pad capacity From current 8M tons to 20M tons Operating Cost Breakdown ~ 75% Fixed Cost 11 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Pan – Cost to Completion We’re on the 2-Yard Line PROJECT CONSTRUCTION 93% COMPLETE Ready to produce gold Construction will conclude after first production Total cost to complete estimated at $84M Project spending as of Jan 2015 estimated at $76M CASH POSITION $5M working capital (Mar 15-Mar 30) Midway is working through terms of a credit amendment with our Lender as a result of delays New terms may require additional working capital as a contingency Carbon in Columns Train in ADR Plant 12 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Pan – Expansion Potential at South Pan Target North, South and Wendy Deep $2.5M budgeted in 2015 In-fill drilling planned for Wendy Deep and along perimeter of current block model Brownfields exploration of North Extension and South Extension – open Possible resource expansion to support extended life or expanded production Midway permitted for twice the current size of Pan North Extension South Extension Wendy Deep 13 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * GOLD ROCK – MIDWAY’S 2ND PROJECT Sister Project – About 10km Away We are Building a Business in Mining. If you want a production profile, you have to build the assembly line. Applying lessons learned from Pan will help with execution of Gold Rock. PAN-style deposit Simple mining – Open Pit Potential to be larger than PAN PAN-style economics expected Low Capex project Nearby infrastructure No pit de-watering Simple, Manageable, Financeable RESOURCE SUMMARY RESOURCE SUMMARY RESOURCE SUMMARY RESOURCE SUMMARY RESOURCES(1) TONNES GRADE CONTAINED (‘000s) (g/t) (‘000s oz) M&I 20,215 0.79 513 Inferred 24,303 0.69 536 Amended NI 43-101 Technical Report Updated Mineral Resource Estimate for the Gold Rock Project, White Pine County, Nevada (January 2015). Assumes cutoff grade of 0.27 g/t A production decision will be contingent upon establishment of mineral reserves and at least a pre-feasibility study 14 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Spring Valley – Added Value Long-Term Barrick Midway Joint Venture Barrick is the Operator Announced initial resource February 2015 Pre-feasibility Stage – Expected Late 2udget – $11 for PFS and exploration 75/25 Joint Venture Amended NI 43-101 Technical Report on Resources, Spring Valley Project, Pershing County, Nevada (January 2015). Base Case assumes a cutoff of 0.21 g/t. The resource was calculated by Midway with data provided by Barrick. Barrick completed expenditures of $38M to earn 70% interest in Spring Valley Barrick funds everything to production Midway retains 25% interest Barrick recovers Midway share of capital From 90% of Midway cash flows Interest rate of Prime +2% “The Spring Valley Project…is a low capital cost, oxide heap leach project with potential to become another standalone mine in Nevada.” ~ Barrick in Q4 2014 Financials Press Release 2utoff (g/t) 0.27 0.21 0.14 Measured Tonnes (‘000s) 54,600 68,300 83,000 Measured (g/t) 0.8 0.69 0.6 Measured Contained ('000 oz) 1,410 1,510 1,590 Indicated Tonnes (‘000s) 105,600 133,600 162,500 Indicated (g/t) 0.71 0.61 0.53 Indicated Contained ('000 oz) 2,400 2,610 2,780 Measured plus Indicated Tonnes (‘000s) 160,200 201,900 245,500 Measured plus Indicated (g/t) 0.74 0.63 0.55 Measured plus Indicated Contained ('000 oz) 3,810 4,120 4,370 Inferred Tonnes (‘000s) 42,100 56,300 71,100 Inferred (g/t) 0.65 0.55 0.47 Inferred Contained ('000 oz) ,070 15 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Capital Markets Overview Market statistics Symbol (TSX/NYSE MKT) MDW Share Price(1) $0.74 Market Capitalization $129.1M Share Outstanding(2) 174,919,068 Options 10,081,128 Fully Diluted 185,000,196 Preferred Shares(3) 37,837,838 8% Dividend 8% Dividend Payable Quarterly in Cash or Shares Payable Quarterly in Cash or Shares ANALYST COVERAGE As of February 25, 2015 As of January 2015 Convertible to Common Shares as of December 13, 2012 Assumes full dilution American Century Barrick Davenport & Co Franklin Templeton Hale Capital Investure Millennium Management Nantahala Capital Oppenheimer RBC US Global Van Eck Vanguard 46% Common share structure Preferred share structure Institutional Holdings(4) 16 NYSE MKT: MDW // TSX: MDW // MIDWAYGOLD.COM // 720.979.0900 APPENDIX 17 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Pan – A Great First Project Production Expand From Cash Flow Start simple, manageable, financeable Drill to a million ounces ✔ Develop a mine plan ✔ Get project permitted ✔ Produce at Pan in Early 2015 RESERVE & RESOURCE SUMMARY RESERVE & RESOURCE SUMMARY RESERVE & RESOURCE SUMMARY RESERVE & RESOURCE SUMMARY RESERVE & RESOURCE SUMMARY RESERVE & RESOURCE SUMMARY RESERVE & RESOURCE SUMMARY RESERVE & RESOURCE SUMMARY RESERVE & RESOURCE SUMMARY RESOURCES(1) TONNES GRADE CONTAINED RESERVES(2) TONNES GRADE CONTAINED (‘000s) (g/t) (‘000s oz) (‘000s) (g/t) (‘000s oz) Measured 36,920 0.49 579 Proven 25,245 0.60 487 Indicated 43,118 0.40 551 Probable 23,067 0.51 377 M&I 80,037 0.44 1,130 P&P 48,311 0.56 864 Inferred 3,928 0.36 45 P&P Reserves are included in the M&I Resources P&P Reserves are included in the M&I Resources P&P Reserves are included in the M&I Resources P&P Reserves are included in the M&I Resources NI 43-101 Updated Mineral Resource Estimate for the Pan Gold Project, White Pine County, Nevada (September 2011). Assumes cutoff grade of 0.14 g/t NI 43-101 Technical Report Feasibility Study for the Pan Project, White Pine County, Nevada (November 2011). Assumes gold price of US$1,200/oz and cutoff grade of 0.27 g/t (South Pan) and 0.21 g/t (North Pan) 18 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Pan – A Great First Project Focus on Costs OPEN PIT Ore Starts at Surface No Pre-Strip <1:1 Strip in Payback Low 1.8:1 LOM Strip Ratio HEAP LEACH All Oxide – No Sulphides Simple, Low Cost No Mills Average 75% Recovery REDUCE FUEL SENSITIVITY Short Hauls 60% of Hauls Downhill Shallow Pits North Pit South Pit Waste Waste Waste Leach Pad Waste Waste 19 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Our Next Steps Simple, Manageable, Financeable Establish producer status with Pan and then focus on an excellent portfolio of growth projects in Nevada. LEVERAGE LESSONS LEARNED AT PAN Provide adequate, upfront, detailed engineering Avoid project funding delays after commencement of construction Lock project scope at commencement of construction Maintain continuity of owner’s team and allow for adequate peer review Coordinate local permitting throughout project construction Complete detailed operating plans in early stage of project (stripping, mining, stacking) Ensure robust cost control systems 20 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM RESOURCE SUMMARY RESOURCE SUMMARY RESOURCE SUMMARY RESOURCE SUMMARY RESOURCES(1) TONNES GRADE CONTAINED (‘000s) (g/t) (‘000s oz) M&I 20,215 0.79 513 Inferred 24,303 0.69 536 * Gold Rock – Using the Midway Recipe Production Expand From Cash Flow Learn from Pan to Develop Gold Rock Resource Growth 2012-2013 ✔ Begin Permitting – 2013 ✔ Design, Engineer, Construct Record of Decision Expected in 2015(2) Amended NI 43-101 Technical Report Updated Mineral Resource Estimate for the Gold Rock Project, White Pine County, Nevada (January 2015). Assumes cutoff grade of 0.27 g/t A production decision will be contingent upon establishment of mineral reserves and at least a pre-feasibility study 21 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM * Gold Rock – Wide Open for Growth Fold and thrust belt Current Resource 13 km, 8 mi Alteration Targets Throughout with 1 Large Covered Target Just North of Current Resource 22 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM Overview of South Pit Looking North, Heap Leach Pad in the Background 23 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM Panoramic of Barren Pond, ADR Plant & Leach Pad View of Replacement Production Water Well Drilling in Progress 24 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM Left: Carbon Regeneration Kiln Right: C-I-C Train on the Right 25 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM Irrigation of the Heap in Progress 26 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM View Looking Southeast at South Pan Mining 27 NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM NYSE MKT: MDW//TSX: MDW//MIDWAYGOLD.COM General Overview of Process Facilities & Heap Leach Pad 28
